DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/21 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tawarazako et al. (US 2018/0105428 A1).
a dispersion liquid of a silica-based composite particle that contains a silica-based composite particle that has a core particle mainly composed of amorphous silica, and bound thereto a ceria particle mainly composed of crystalline ceria, further has a silica film that covers them (abstract).
As cited above Tawarazako discloses ceria-coated silica particles dispersed in a liquid making them ceria-coated colloidal silica since a colloid is a mixture in which one substance of microscopically dispersed particles are suspended throughout another substance. 
[0238] To control the polishing slurry to below pH7, an acidic pH control agent is used. Preferably used are acetic acid; hydroxy acids such as lactic acid, citric acid, malic acid, tartaric acid and glyceric acid; and mineral acids such as hydrochloric acid and nitric acid.
Tawarazako clearly discloses the above acids contents are result effective variables effective in controlling the pH of the polishing slurry.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to adjust the content of the acids above to any content sufficient to control the pH of the slurry including 0.0006 to 0.25 wt. %, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
chemical additive comprising at least one organic carboxylic acid group at least one carboxylate salt group ; and at least two hydroxyl functional groups in the same molecule) as a surfactant. Polyglutamic acids are represented by: 

    PNG
    media_image1.png
    135
    249
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    153
    290
    media_image2.png
    Greyscale

gluconate salts are expected to form from the polygluconate acid since in aqueous solution at near neutral pH, gluconic acid forms the gluconate ion. The salts of gluconic acid are known as "gluconates". Gluconic acid, gluconate salts, and gluconate esters occur widely in nature because such species arise from the oxidation of glucose. 
Tawarazako teaches [0229] When the polishing slurry of this invention contains the surfactant and/or hydrophilic compound, the content thereof, in total, is preferably 0.001 to 10 g per one liter of polishing slurry, more preferably 0.01 to 5 g, and particularly 0.1 to 3 g. 
The content range of 0.001 to 10 g per one liter of polishing slurry disclosed by Tawarazako overlaps applicant’s claimed range of 0.0006 to 0.01 wt.% for the  chemical additive comprising at least one organic carboxylic acid group at least one carboxylate salt group ; and at least two hydroxyl functional groups in the same molecule. Overlapping ranges are held obvious.
In Table 2, Tawarazako shows pH vales of 9. Overlapping ranges are held obvious. [0036] (8) A method of manufacturing a dispersion liquid of a silica-based composite particle, the method comprising Step 1 to Step 3 below: [0037] Step 1: keeping a silica particle dispersion liquid, having a silica particle dispersed in a solvent, stirred at a temperature of 5 to 98.degree. pH of 7.0 to 9.0, and adding thereto a metal cerium salt in a continuous or intermittent manner, to thereby obtain a precursor particle dispersion liquid containing a precursor particle; Tawarazako adds [0038] Step 2: drying the precursor particle dispersion liquid, followed by calcination at 400 to 1,200.degree. C., subjecting the obtained calcined product to treatment (i) or (ii) below, to thereby obtain a dispersion liquid of the disintegrated calcined product: [0039] (i) dry disintegration/grinding, followed by addition of a solvent for solvent dispersion; or [0040] (ii) wet disintegration/grinding under addition of a solvent, conducted at pH8.6 to 10.8, and, [0041] Step 3: centrifuging the dispersion liquid of the disintegrated calcined product at a relative centrifugal acceleration of 300 G or larger, and removing a precipitated component, to thereby obtain a dispersion liquid of a silica-based composite particle. [0153] The dispersion liquid of this invention contains water and/or organic solvent, as the dispersion solvent. As the dispersion solvent, preferably used is water such as pure water, ultrapure water and deionized water. The dispersion liquid of this invention may also contain, as an additive, one or more items selected from the group consisting of polishing accelerator, surfactant, pH control agent and pH buffer. 
Regarding claims 2-4, Tawarazako discloses [0270] Slurries (polishing slurries), containing the individual dispersion liquids of a silica-based composite particle obtained in Examples and Comparative Examples, were prepared. The solid content concentration was set to 0.6% by mass, and pH was adjusted to 5.0 by adding nitric acid. Overlapping ranges are held obvious.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-8, 15-17 and 19-20is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20170283673 A1).
Zhou discloses Composite particles with lower mean particle size and smaller size distribution are obtained through refining treatments. The refined composite particles, such as ceria coated silica particles are used in Chemical Mechanical Planarization ( CMP) compositions to offer higher removal rate; very low within wafer (WWNU) for removal rate, low dishing and low defects for polishing oxide films (abstract). [0109] The abrasive is present in an amount 
Zhou teaches [0002] Chemical mechanical planarization ("CMP") polishing compositions (CMP slurries, CMP composition or CMP formulations are used interchangeably) are used in the production of a semiconductor device. The present invention relates to polishing compositions comprising refined composite particles (used as abrasive particles) that are especially suitable for polishing patterned semiconductor wafers that comprise silicon oxide materials.
Zhou teaches [0125] Chelators, or chelating ligands may also be used to enhance affinity of chelating ligands for metal cations especially in the applications involving polishing of metallic films. Chelating agents may also be used to prevent build-up of metal ions on pads which causes pad staining and instability in removal rates. Suitable chelators, or chelating ligands include, but are not limited to, for example, benzenesulfonic acid, 4-tolyl sulfonic acid, 2,4-diamino-benzosulfonic acid, and etc., and also non-aromatic organic acids, such as itaconic acid, malic acid, malonic acid, tartaric acid, citric acid, oxalic acid, gluconic acid, lactic acid, mandelic acid, or salts thereof. The amount of chelators, or chelating ligands ranges from about 0.01 wt % to about 3.0 wt % relative to the total weight of the barrier CMP composition; preferably from about 0.4 wt % to about 1.5 wt %.
It is noted that Zhou does not disclose the exact range of 0.0006 wt% to 0.01 wt%.
However, Zhou discloses an overlapping range for the glucomic acid.
Overlapping ranges are held obvious.
Zhou teaches [0108] The CMP composition comprises refined composite particles as abrasive particles, a pH adjusting agent that is used to adjust pH of the CMP composition to the 
Zhou teaches [0017] pH of the CMP composition ranges from about 2 to about 12, preferably about 3.5 to about 10, more preferably from about 4 to about 7; [0018] and [0019] optionally [0020] a pH adjusting agent; [0021] a surfactant; and [0022] biological growth inhibitor.
The pH range of Zhou overlaps applicant’s claimed range of 4 to 9.
Overlapping ranges are held obvious.

Regarding claims 15-20,  Zhou teaches [0023] In yet another aspect, the present invention is a polishing method for chemical mechanical planarization (CMP) of a semiconductor substrate comprising at least one surface having at least one oxide layer, comprising the steps of: [0024] a) contacting the at least one oxide layer with a polishing pad; [0025] b) delivering a CMP polishing composition to the at least one surface, and [0026] c) polishing the at least one oxide layer with the CMP polishing composition; [0027] wherein the CMP polishing composition comprises [0028] composite particles comprise single ceria coated silica particles and aggregated ceria coated silica particles; wherein more than 99 wt % of the composite particles comprising of 5, preferably 4, or more preferably 2 single ceria coated silica particles; [0029] water; [0030] pH of the CMP composition ranges from about 2 to about 12, preferably about 3.5 to about 10, more preferably from about 4 to about 7; [0031] and [0032] optionally [0033] a pH adjusting agent; [0034] a surfactant; and [0035] biological growth inhibitor.


Previous Claim Rejections - 35 USC § 112 Withdrawn
The rejection under 35 USC 112(b) has been withdrawn in view of the fact that applicant’s arguments in page 8, filed 6/25/21, are persuasive.

Response to Arguments
Applicant's arguments filed 6/25/21 have been fully considered but they are not persuasive. 
Applicant’s arguments about the intended use of applicant’s composition versus the use of the composition of Zhou or Tawarazako are not persuasive because it has been held that a recitation with respect to the manner in which a claimed apparatus/composition is intended to be employed does not differentiate the claimed apparatus/composition from a prior art apparatus/composition satisfying the claimed structural limitations.
Regarding applicant’ arguments about picking two selections in order to arrive at applicant’s composition, they are not persuasive because the selected components are disclosed in the respective references of record.
As to applicant’s argument about TEOS and SiN, it is not persuasive because it has been held that a recitation with respect to the manner in which a claimed apparatus/composition is intended to be employed does not differentiate the claimed apparatus/composition from a prior art apparatus/composition satisfying the claimed structural limitations. Note that the method claims have been withdrawn by the applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713